Citation Nr: 1438920	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for status post left shoulder arthroscopy with rotator cuff repair and partial resection, distal end of clavicle.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1974 to February 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from August and December 2008 rating decision of the RO in Jackson, Mississippi.  This case was previously before the Board in March 2012, where it was remanded for additional development.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In December 2011, the Veteran testified at a Board videoconference hearing from a VA office in Jackson, Mississippi, before a Veterans Law Judge (VLJ) located in Washington, DC, who is no longer employed by the Board.  Consequently, in July 2014, the Board asked the Veteran whether he desired to have a new Board hearing.  The Veteran responded in the affirmative shortly thereafter (in August 2014), requesting a Travel Board hearing before a Board VLJ at the local regional office. As such, he should be afforded another opportunity to provide testimony at a Board hearing.  Because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Travel Board hearing.


Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing at the RO before a VLJ.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



